Tuesday, Jan. 3, 1804. Wilson Bryan, having been summoned as a juryman for trial of causes for this day, and being called to be sworn in the case of Lovering v. President and Directors of the Bank of Columbia, refused to be sworn, alleging that he was a Methodist. Being asked by the Court whether it was contrary to the principles of.that religious society to take an oath, and having answered that he did not know that it was; but that although he had heretofore been sworn on juries, yet he was determined not to take an oath again, and persisting in his refusal to be sworn, the Court ordered him into the custody of the marshal. See the Bill of Rights of Maryland, § 36; Act of Assembly, 1797, c. 118. On Wednesday, the 4th of January, he submitted- to be sworn, and was sworn by holding up- his hand.